                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     X ONE, INC.,                                        Case No. 16-cv-06050-LHK (SVK)
                                   8                     Plaintiff,
                                                                                             ORDER REGARDING DEFENDANT’S
                                   9              v.                                         JUNE 7, 2019 MOTION TO COMPEL
                                  10     UBER TECHNOLOGIES, INC.,                            Re: Dkt. No. 182
                                  11                     Defendant.

                                  12          Before the Court is one of two joint discovery letters filed by the Parties on June 7, 2019.
Northern District of California
 United States District Court




                                  13   ECF 182; ECF 184. This order addresses the first of those letters in which Defendant Uber
                                  14   Technologies, Inc. (“Uber”) moves to compel Plaintiff X One, Inc. (“X One”) to provide further
                                  15   responses to Uber’s Requests for Admission (“RFAs”) Nos. 65–68. ECF 182. The Court
                                  16   addressed similar RFAs in a previous dispute between the Parties on May 23, 2019. ECF 150.
                                  17          Pursuant to Civil Local Rule 7-1(b), the Court finds this matter suitable for disposition
                                  18   without oral argument. For the reasons set forth in Court’s May 23, 2019 Order (ECF 150),
                                  19   Uber’s objections to RFAs Nos. 65–68 are OVERRULED. In addition to the issues identified in
                                  20   ECF 150, here, Uber not only asks X One to admit or deny that it made previous statements but
                                  21   asks X One to admit or deny that those statements support specific positions set forth by Uber. As
                                  22   a result, X One’s responses admitting in part and denying in part along with providing the full
                                  23   context of its previous statement, are, in this case, appropriate.
                                  24          SO ORDERED.
                                  25   Dated: June 18, 2019
                                  26
                                  27
                                                                                                      SUSAN VAN KEULEN
                                  28                                                                  United States Magistrate Judge
